Citation Nr: 0604367	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  97-26 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for chronic cervical spine 
strain, currently evaluated as 20 percent disabling prior to 
August 11, 2004, and 30 percent disabling from August 11, 
2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Counsel




INTRODUCTION
The veteran served from March 1971 to August 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico, that denied the veteran's 
claim of entitlement to an increased evaluation for his 
service connected chronic cervical spine strain.  It is noted 
that by rating action in February 2005, the RO granted 
service connection for radiculopathy of the right and left 
upper extremities, rated at 30 percent and 20 percent 
respectively.  The ratings assigned to the upper extremities 
have not been appealed and will not be considered at this 
time.


FINDINGS OF FACT

1.  Prior to August 11, 2004, the veteran's chronic cervical 
spine strain was manifested by not more than  moderate 
limitation of motion of the cervical spine, or forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees.

2.  From August 11, 2004, the veteran's chronic cervical 
strain was manifested by not more than severe limitation of 
motion or forward flexion of the cervical spine to 15 degrees 
or less.

3.  Ankylosis of the cervical spine has never been 
demonstrated, nor have incapacitating attacks been shown.


CONCLUSION OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for chronic cervical strain, prior to August 11, 2004, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5290 (2003); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5243-8526 (2005).

2.  The criteria for an evaluation in excess of 30 percent 
for chronic cervical strain, from August 11, 2004, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (2003); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5243-8526 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Court has addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Considering the decisions of the Court in Pelegrini 
and Mayfield, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below. 

In letters dated February 2002 and July 2003, the RO informed 
the appellant of the provisions of the VCAA.  More 
specifically, these letters notified the appellant that VA 
would make reasonable efforts to help him obtain necessary 
evidence with regard to his appeal but that he had to provide 
enough information so that VA could request the relevant 
records.  VA also discussed the attempts already made to 
obtain relevant evidence with regard to this appeal.  
Further, VA notified the appellant of his opportunity to 
submit additional evidence to support his appeal, as he was 
told to provide any additional pertinent evidence or 
information he had pertaining to his claim.    

In addition, the RO issued a detailed statement of the case 
(SOC) in August 1997, as well as supplemental statements of 
the case (SSOC) dated January 2000, August 2003, and March 
2005, and Board remands dated July 2000 and April 2004, in 
which the appellant and his representative were advised of 
all the pertinent laws and regulations regarding his 
increased rating claim.  The Board therefore believes that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of evidence was 
developed with respect to the appellant's claims, and that 
the SOCs and SSOC issued by the RO clarified what evidence 
would be required to establish entitlement to the benefits 
sought.  The appellant responded to the RO's communications 
with additional evidence and argument, thus curing (or 
rendering harmless) any previous omissions.  Further, the 
claims file reflects that the March 2005 SSOC contained the 
pertinent language from the new duty-to-assist regulation 
codified at 38 C.F.R. § 3.159 (2004).  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  Thus, to the 
extent that the letters notifying him of the VCAA may not 
have technically informed the appellant of each element of 
the VCAA, the appellant was nonetheless properly notified of 
all the provisions of the VCAA by the March 2005 SSOC.  

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The claimant has not 
however been prejudiced by the timing of the notice in this 
case.  The content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
regarding VA's duty to notify.  The claimant been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices.  Further, 
the Board finds that the purpose behind the notice 
requirement has been satisfied because the claimant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  It appears that all 
obtainable evidence identified by the appellant relative to 
his claim has been obtained and associated with the claims 
file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding 
this matter for more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

VA outpatient records and VA examination reports have been 
obtained, and there is no contention that additional relevant 
records have not been obtained.  The veteran has not 
indicated that he has any additional evidence to submit.  
Therefore, the Board finds that VA has satisfied its duty to 
notify and to assist pursuant to the VCAA.  See 38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent, particularly, the veteran's VA outpatient 
treatment records and reports of his VA examinations.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the extensive evidence submitted by the veteran or 
on his behalf.  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows or fails 
to show on each of his claims.  Dela Cruz v. Principi, 15 
Vet. App. 143, 148-49 (2001) (a discussion of all evidence by 
the Board is not required when the Board has supported its 
decision with thorough reasons and bases regarding the 
relevant evidence).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4 (2005).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7 (2005).  
 
The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In evaluating the 
veteran's claims, all regulations which are potentially 
applicable through assertions and issues raised in the record 
have been considered, as required by Schafrath.  Where 
service connection already has been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), it was held 
that service connection for distinct disabilities resulting 
from the same injury could be established so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
However, the evaluation of the same disability under various 
diagnoses is to be avoided.  See 38 C.F.R. § 4.14; Fanning v. 
Brown, 4 Vet. App. 225, 230 (1993).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 38 C.F.R. Part 4, § 4.40 (2005).

The United States Court of Veterans Appeals (Court) has held 
that the Board must determine whether there is evidence of 
weakened movement, excess fatigability, incoordination, or 
functional loss due to pain on use or flare-ups when the 
joint in question is used repeatedly over a period of time.  
See DeLuca v. Brown, 8 Vet. App. 202, 206 - 207 (1995).

While this appeal was pending, the provisions of VA's 
Schedule for Rating Disabilities pertaining to disabilities 
of the spine, were revised effective September 26, 2003.  
When regulations are changed during the course of the 
veteran's appeal, the criteria that are to the advantage of 
the veteran should be applied.  However, if the revised 
regulations are more favorable to the veteran, then an award 
of an increased rating based on a change in law may be 
granted retroactive to, but no earlier than, the effective 
date of the change.  See VAOPGCPREC 3-2003, 65 Fed. Reg. 
33422 (2000).

Prior to September 26, 2003, the veteran was rated for 
limitation of motion of the cervical spine under 38 C.F.R. § 
4.71a, Diagnostic Code (DC) 5290 (2003).  Under that 
diagnostic code, limitation of motion of the cervical spine 
is rated 10 percent disabling when slight, 20 percent 
disabling when moderate, and 30 percent disabling when 
severe.  Ankylosis of the cervical spine is rated at 30 
percent disabling when favorable and 40 percent when 
unfavorable.  Diagnostic Code 5287 (2003).

The Board observes that the words "slight," "moderate," and 
"severe" are not defined in the Rating Schedule. Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  It should also be noted that use of 
descriptive terminology such as "mild" by medical examiners, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed to provide for the evaluation of all 
spine disabilities under a General Rating Formula for 
Diseases and Injuries of the Spine, unless the disability is 
rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (renumbered as 
Diagnostic Code 5243).  

The amended rating criteria now define normal range of motion 
for the various spinal segments for VA compensation purposes.  
Normal forward flexion of the cervical spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
rotation are zero to 80 degrees, and left and right lateral 
flexion  are zero to 45 degrees.  The normal ranges of motion 
for each component of spinal motion are the maximum that can 
be used for calculation of the combined range of motion.  See 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (2), as added by 68 Fed. Reg. 
51,454 (Aug. 27, 2003).

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the revised 
General Rating Formula for Diseases and Injuries of the Spine 
provide, in pertinent part that a 20 percent rating is 
warranted for forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or the 
combined range of motion of the cervical spine is greater 
than 15 degrees but not greater than 30 degrees; or, there is 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  The next higher 
rating of 30 percent requires forward flexion of the cervical 
spine of 15 degrees or less, or, favorable ankylosis of the 
entire cervical spine.  In order to warrant the next higher 
evaluation of 40 percent for cervical spine disability there 
must be unfavorable ankylosis.

The fact that the revised criteria include symptoms such as 
pain, stiffness, aching, etc., if present, means that 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the neurologic sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003). 

Taking into account all relevant evidence, the Board finds, 
for the time period prior to August 11, 2004, that an 
increased rating is not warranted for the veteran's service-
connected cervical spine disability.  In this regard, the 
Board notes a VA examination report of May 1997 which 
indicated that the veteran had no evidence of muscle spasm, 
had full and complete range of motion of the cervical spine, 
and no objective evidence of pain on motion on any movement 
of the cervical spine; a VA examination report in November 
1999 which noted range of motion of the cervical spine of 
forward flexion and backward extension of 30 degrees, lateral 
flexions of 40 degrees, and rotations of 35 degrees, with no 
painful motion, and moderate cervical paravertebral muscle 
spasm; and the report of the veteran's June 2003 VA 
examination, which indicated that the veteran's cervical 
spine range of motion at that time was 20 degrees of 
extension, 35 degrees of flexion, 60 degrees of rotation, and 
7 degrees of right and left lateral bending, with pain 
beginning at 15 to 20 degrees of extension and 50 to 60 
degrees of rotation; the veteran at that time also noted 
flare ups with cold days and rotation of the neck or head to 
the side, tenderness of the cervical paravertebral muscles 
was found, and as well decreased sensory findings, and the 
veteran was diagnosed with mild degenerative disc disease at 
C5 -C6 level causing minimal flattening to the anterior 
aspect of the thecal sac and central cord, and associated 
bilateral foraminal stenosis.

The Board finds this level of symptomatology, considering the 
veteran's reports of pain on use, to be consistent with a 
finding of not more than moderate limitation of motion of the 
cervical spine, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees, such 
that more than the 20 percent rating then in effect would be 
warranted.  The Board does not find the evidence cited above 
from this period shows a severe limitation of motion, or 
forward flexion of the cervical spine 15 degrees or less, 
such that a higher rating would be warranted during this 
period even when functional loss due to pain, weakness, etc. 
is factored into the demonstrated loss of motion.

Furthermore, the Board finds that, for the time period from 
August 11, 2004, onward, an increased rating is also not 
warranted for the veteran's service-connected cervical spine 
disability.  In this regard, the Board notes the findings 
from a VA spinal examination in August 2004, which noted 
veteran's reports of moderate to severe pain, as well as his 
reported flare ups of cervical pain which functionally 
impaired him and lasted for from four days to two weeks, but 
for which he could not specify the number of flare ups he had 
a year, and for which no objective evidence was presented of 
bed rest ordered by a physician.  That examination also 
showed range of motion of the cervical spine of forward 
flexion, extension, left lateral flexion, right lateral 
flexion, and left and right lateral rotation all of 0 to 10 
degrees, palpable cervical paravertebral muscle spasm, and 
tenderness to palpation of the cervical area; that 
examination noted the veteran to be diagnosed with chronic 
cervical strain, diffuse disc space narrowing and muscle 
spasm and osteoporosis of the cervical spine, and 
degenerative disc disease, found to be part of the veteran's 
chronic cervical strain.

The Board finds this level of symptomatology consistent with 
a finding of not more than severe limitation of motion or 
forward flexion of the cervical spine to 15 degrees or less, 
such that more than a 30 percent rating would be warranted.  
As to a higher rating, the Board notes that a 30 percent 
evaluation is the highest available under the old 
regulations, and no evidence has been presented to show that 
the veteran at any time has been diagnosed with ankylosis of 
the entire cervical spine, either favorable or unfavorable 
ankylosis, such that a higher rating would be warranted under 
the new regulations.  Moreover, there has never been a 
demonstration of incapacitating attacks such as to warrant a 
higher rating the formula for rating intervertebral disc 
syndrome.  

The Board also points out, as to a rating for the veteran's 
neurological manifestations of his service connected cervical 
spine disability, that the veteran was additionally granted, 
by a rating decision dated February 2005, a 20 percent 
evaluation for neurological symptomatology of the right upper 
extremity, and a 20 percent evaluation for neurological 
symptomatology of the left upper extremity.

Thus the Board finds no basis for increasing the disability 
evaluation for his service connected cervical spine 
disability.  As the preponderance of the evidence as 
discussed above is against the claim, the benefit-of-the-
doubt doctrine does not apply, and an increased rating must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to an increased rating for chronic cervical spine 
strain, evaluated as 20 percent disabling prior to August 11, 
2004, and 30 percent disabling from August 11, 2004, is 
denied.


____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


